Order, so far as appealed from, modified to the extent of permitting plaintiff to furnish bill of particulars ten days after completion of examination before trial of the defendant, and, as so modified, affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. (Untermyer, J., dissents and votes to modify also by granting items 3 and 4 of the notice of motion.) The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ. :